     Case 8:20-cv-02001-JVS-KES Document 18 Filed 01/28/21 Page 1 of 2 Page ID #:85



 1 RICHARD E. ZUCKERMAN
   Principle Deputy Assistant Attorney General
 2
   HARRIS J. PHILLIPS (MA Bar No. 675603)
 3 Harris.J.Phillips@usdoj.gov                              J S -6
   Phone: (202) 616-1906
 4 GREGORY L. MOKODEAN (OH Bar No. 0086880)
   Gregory.L.Mokodean@usdoj.gov
 5 Phone: (202) 307-6554
   Trial Attorneys, Tax Division
 6 U.S. Department of Justice
   P.O. Box 7238, Ben Franklin Station
 7 Washington, DC 20044
   Fax: (202) 514-6770
 8
   NICOLA T. HANNA
 9 United States Attorney
   THOMAS D. COKER
10 Assistant United States Attorney
   Chief, Tax Division
11 JEREMY L. BURKHARDT (Cal. Bar No. 321744)
   Assistant United States Attorney
12        Federal Building, Room 7211
          300 North Los Angeles Street
13        Los Angeles, California 90012
          Telephone: (213) 894-5810
14        Facsimile: (213) 894-0115
          E-mail: Jeremy.Burkhardt@usdoj.gov
15
   Attorneys for the United States of America
16
17                            UNITED STATES DISTRICT COURT
18                           CENTRAL DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,                Case No. 8:20-cv-02001-JVS-KES
20
                Plaintiff,
21                                            Judgment Against Dalton West Coast, Inc.
                       v.
22
     DALTON WEST COAST, INC.,
23
                Defendant.
24
25
26
27
28
     Case 8:20-cv-02001-JVS-KES Document 18 Filed 01/28/21 Page 2 of 2 Page ID #:86



 1         Plaintiff United States of Motion for Default Judgment against Dalton West
 2 Coast, Inc. came before the Court on January 25, 2021, the Honorable James V. Selna,
 3 United States District Judge, presiding.
 4         After carefully reviewing all matters properly part of the record, and good cause
 5 appearing, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 6         Judgment is entered in favor of the United States and against Defendant Dalton
 7 West Coast, Inc. on Count I of the Complaint regarding federal income tax, penalty, and
 8 interest assessments made against Dalton West Coast, Inc. for tax year 2006, in the total
 9 amount of $26,246,267.94, plus further and other statutory additions that have accrued
10 and will continue to accrue according to law from November 18, 2020.
11
12
13
14 Dated: January 28, 2021                 _________________________________
                                                Honorable James V. Selna
15                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
